Citation Nr: 1518080	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-49 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include gastritis.  

2.  Entitlement to service connection for peripheral neuropathy as secondary to gastritis. 

3.  Entitlement to service connection for a heart disorder as secondary to gastritis.  

4.  Entitlement to service connection for a kidney disorder as secondary to gastritis.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to March 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO interpreted the Veteran's October 2009 notice of disagreement as only applying to the issue of service connection for a gastrointestinal disorder, to include gastritis.  In light of the Veteran's statement in the notice of disagreement itself that his disability is the result of medication he has been prescribed since 1965 as well as his assertion in the attached statement regarding the connection between medications used to treat gastritis and ailments of the heart and nervous system, the notice of disagreement, liberally interpreted, is best understood to include the disorders claimed as secondary to gastritis, as well as gastritis itself.  See Anderson v. Principi, 18 Vet. App. 371, 375 (2004).  A statement of the case has not yet been issued with respect to those disorders.  

In January 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's paperless file, which is managed in the Veterans Benefits Management System (VBMS).  Records associated with Virtual VA, a separate electronic database, are duplicative of the VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to ensure that all necessary development is completed.  Although some of the Veteran's VA treatment records are of record, additional treatment records have been identified that have not yet been obtained.  Additionally, given that service and post-service treatment records show treatment for gastrointestinal symptoms and the Veteran has testified that the symptoms he experienced in service have continued ever since, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As noted above, the Veteran filed a timely notice of disagreement regarding the disorders claimed as secondary to gastritis, however, the RO has not issued a statement of the case.  Therefore, the claims must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him to complete any necessary authorization forms so that VA may attempt to obtain any outstanding records of non-VA treatment, including the providers listed in the Veteran's March 2008 correspondence and the facilities where the Veteran received treatment in January and February 2015, to include but limited to the Family Medicine Clinic in Danville, Kentucky.  Ask the Veteran to identify the dates and locations of all VA treatment for the claimed disorder at times and locations other than Lexington (since 1974), Louisville (since 1990), Pensacola (since 1996), and Biloxi (since 1996).  

Obtain any identified treatment records.  Regardless of the Veteran's response, obtain all records of relevant treatment at VA Medical Centers in Lexington (beginning in 1974), Louisville (beginning in 1990), Pensacola (beginning in 1996), and Biloxi (beginning in 1996), to include any records that have been retired or archived.  If the records are not initially obtained, the request should be referred to the records depository that serves the facility or facilities from which records are missing.  All efforts must be documented in the claims file.  

Associate any additional records received with the VBMS or Virtual VA file.  If the AOJ cannot locate any of the above records, it must specifically document the attempts that were made to locate such records, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA gastrointestinal examination.  At the January 2015 hearing, the Veteran indicated that he would prefer any examination to occur at the Lexington VA Medical Center, and his request should be accommodated if at all possible.  Provide the examiner with access to the VBMS and Virtual VA files.  The examiner must review the VBMS file and any relevant Virtual VA records and indicate in the examination report that such review occurred.  Any indicated tests or studies should be performed.  The examiner is to: 

(a)  Provide a complete gastrointestinal examination and diagnose any gastrointestinal disorders.  

(b)  For each and every diagnosed gastrointestinal disorder, opine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the disorder had its onset during or was caused by the Veteran's military service, including in-service treatment for gastrointestinal symptoms.  

If peptic ulcers are diagnosed, opine whether it is at least as likely as not that peptic ulcers manifested within one year of the date of separation from service.  If so, identify the symptoms and severity of peptic ulcers at that time.  

(c)  A complete rationale must be provided for any and all opinions offered, to include discussion of the facts of this case and any medical literature or studies relied upon.  When providing a rationale, the examiner must specifically address the Veteran's contentions that he has suffered from a spasmodic stomach since service and that his gastrointestinal symptoms were caused by a claimed virus in the water he drank while stationed in Germany (see October 2009 correspondence).  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.  

3.  After the requested development has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiner documented consideration of the VBMS and Virtual VA files.  If the examination report is deficient in any manner, the AOJ must implement corrective procedures at once.  

4.  After completing the above development and any other indicated development, readjudicate the claim of entitlement to service connection for a gastrointestinal disorder, to include gastritis.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

5.  Provide the Veteran and his representative a statement of the case, accompanied by notification of appellate rights, addressing the issues of entitlement to service connection for peripheral neuropathy, a heart disorder, and a kidney disorder, all claimed as secondary to gastritis.  If, and only if, the Veteran timely perfects an appeal, these matters should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

